COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00158-CR

Allen F. Calton                          §    From the 213th District Court

                                         §    of Tarrant County (0843168D)

v.                                       §    June 25, 2015

                                         §    Per Curiam

The State of Texas                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM